[Cite as State ex rel. Carna v. Teays Valley Local School Dist. Bd. of Edn., 131 Ohio St.3d 478,
2012-Ohio-1484.]




  THE STATE EX REL. CARNA, APPELLANT, v. TEAYS VALLEY LOCAL SCHOOL
                    DISTRICT BOARD OF EDUCATION, APPELLEE.
   [Cite as State ex rel. Carna v. Teays Valley Local School Dist. Bd. of Edn.,
                        131 Ohio St.3d 478, 2012-Ohio-1484.]
Public schools—Nonrenewal of administrators’ contracts—R.C. 3319.02(D)—
        Timing of administrator’s request for meeting with school board to
        discuss reasons for nonrenewal.
    (No. 2011-0716—Submitted December 7, 2011—Decided April 4, 2012.)
              APPEAL from the Court of Appeals for Pickaway County,
                             No. 10CA18, 2011-Ohio-1522.
                                  __________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we address the rights conferred on school
administrators by the General Assembly through R.C. 3319.02(D), which governs
the renewal and nonrenewal of school administrators’ contracts. We hold that
after an administrator has been informed that her contract will not be renewed,
upon the administrator’s request for a meeting with the school board to discuss
the nonrenewal of her contract, R.C. 3319.02(D)(4) requires the board to meet in
executive session with the administrator to discuss the reasons for nonrenewal. In
light of our holding, we reverse the judgment of the court of appeals and remand
to the trial court for further proceedings consistent with this opinion.
                                RELEVANT BACKGROUND
                                      Factual History
        {¶ 2} In June 2006, appellant, Stacey Carna, entered into a two-year
administrator’s contract for employment with appellee, Teays Valley Local
School District Board of Education, as the principal of Ashville Elementary
                                SUPREME COURT OF OHIO




School. Carna received positive performance evaluations from Teays Valley’s
assistant superintendent, Robert Thompson, in November 2006 and again in
February 2007. But after the Ohio Achievement Tests were administered at
Ashville Elementary School in the spring of 2007, Carna was placed on
administrative leave due to allegations by secretaries and teachers that Carna had
illegally altered her students’ answers on the tests. Carna steadfastly denied any
wrongdoing and averred that those making the allegations were employees whom
she, as principal, had disciplined. The school board was unmoved by Carna’s
protestations of innocence.
        {¶ 3} In May 2007, Carna was placed on administrative leave “pending
an investigation into possible improprieties during spring 2007” and replaced as
principal because, according to Thompson, it “was felt she could no longer
provide effective leadership for the district based on the alleged allegations [sic].”
In June or July 2007, Thompson orally informed Carna that “she would not return
to the district for the 2007-08 school year and at the conclusion of her contract she
would not be recommended for another contract.”1 According to Carna, the
meeting was on July 11, 2007, and she immediately told Thompson that she
wanted a meeting with the board to discuss the nonrenewal of her contract.
        {¶ 4} In written administrative evaluations dated December 15, 2007,
and February 25, 2008, Thompson informed Carna that she would not be rehired
for the 2007-2008 school year and that she would not be recommended for
another contract.     And in February 2008, Thompson expressly stated in an
administrative evaluation given to Carna, “The superintendent intends to
recommend to the Teays Valley School Board Stacey Carna’s contract not be
renewed for the 2008-09 school year.”

1. Somewhat inconsistently, however, Thompson also told Carna that she would remain on paid
administrative leave pending the outcome of an investigation of the allegations by the Ohio
Department of Education. As noted below, ODE did not announce its decision until November
2008, more than seven months after the board voted not to renew Carna’s contract.




                                            2
                                January Term, 2012




       {¶ 5} On March 17, 2008, two weeks before the statutory deadline in
R.C. 3319.02(C) to determine the renewal and nonrenewal of contracts, the board
voted not to renew Carna’s contract. It did so (1) without giving Carna notice that
it would decide her fate at the meeting, (2) without convening an executive
session, and (3) without waiting for the Ohio Department of Education to
complete its investigation of the allegations against Carna.
       {¶ 6} Eight months later, in November 2008, ODE completed its
consideration of the claims against Carna. After reviewing the evidence, which
included the testimony of numerous witnesses over five days of hearings, ODE
concluded that the evidence did not demonstrate that the achievement tests had
been altered improperly.     Moreover, ODE expressly found that even if the
evidence had demonstrated that alterations had been made, there was not
sufficient evidence from which to conclude that Carna was the culprit in any
wrongdoing. ODE took no action against her.
       {¶ 7} Even after her exoneration, the school board never honored
Carna’s request for a meeting to discuss the nonrenewal of her contract.
                                Procedural History
       {¶ 8} After her termination, Carna brought suit in the Pickaway County
Common Pleas Court requesting mandamus relief, which we have held to be the
appropriate device for a school administrator to use when seeking reemployment,
damages, or back pay for nonrenewal of an employment contract. See, e.g., State
ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 631
N.E.2d 150 (1994). The trial court denied relief and entered summary judgment
for Teays Valley.
       {¶ 9} The Fourth District Court of Appeals affirmed. In doing so, it
properly identified the legal issue in this case: “[W]hether appellant has a clear
legal right to reinstatement depends upon the meaning of the request provisions
contained in R.C. 3[3]19.02(D). Thus, the crux of this case is whether appellant’s



                                         3
                             SUPREME COURT OF OHIO




July 2007 request to meet with the Board constituted a request for ‘a meeting as
prescribed in division (D)(4).’ ” 2011-Ohio-1522, 2011 WL 1158643, at ¶ 11.
       {¶ 10} In its analysis, the appellate court agreed with the trial court’s
conclusion that Carna’s July 11, 2007 request did not constitute a request for a
meeting as envisioned in R.C. 3319.02(D)(4):


       Appellant’s July 11, [2007] request occurred in response to the
       assistant superintendent’s statement, made approximately one year
       before her contract was set to expire, that the Board planned to not
       renew her contract. After that notification, appellant received at
       least two written administrative evaluations that, in essence,
       notified her that her contract would not be renewed. Both of these
       evaluations occurred in the year that her contract was set to expire.
       After she received these evaluations, she did not request a meeting
       with the board.    R.C. 3[3]19.02(D)(4) governs a request for a
       meeting made “[b]efore [the board] tak[es] action to renew or
       nonrenew the contract.” Although appellant’s request in July 2007
       occurred before the board took action to renew or nonrenew her
       contract, we agree with the trial court that the statute implies that
       the request must occur not at any time before the board takes
       action, but at a time reasonably related to the board’s impending
       decision. To hold otherwise, as appellee argues, means that an
       administrator could request a meeting with the board the day after
       the administrator is hired under a two-year contract, then sit on that
       right until the board takes action on the contract, only to then
       complain that the board failed to honor the request for a meeting
       made nearly two years earlier.




                                         4
                                  January Term, 2012




(Emphasis added.) 2011-Ohio-1522, 2011 WL 1158643, at ¶ 15.
        {¶ 11} The appellate court then held:


        The statutory scheme contemplates an administrator’s requesting a
        meeting after three things occur: (1) the superintendent or his
        designee conducts the final evaluation of the administrator; (2) the
        administrator    learns      of      the     superintendent’s     intended
        recommendation, as indicated on the final evaluation under
        division (D)(2)(c)(ii); and (3) the board notifies the administrator
        of the contract’s expiration date and her right to request a meeting.
        An administrator’s request for a meeting during a conversation
        some seven months before the administrator’s final evaluation and
        the superintendent’s official recommendation to the board is not a
        basis for alleging a violation of division (D)(4).


Id. at ¶ 16.
        {¶ 12} The court of appeals concluded:


                R.C. 3319.02(D)(2)(ii) [sic, (D)(2)(c)(ii)] requires that a
        preliminary and a final evaluation be conducted in the year that the
        administrator’s contract is due to expire. The final evaluation must
        indicate the superintendent’s intended recommendation to the
        board    regarding     the        administrator’s    contract.          R.C.
        3319.02(D)(2)(ii) [sic, (D)(2)(c)(ii)].       The board must consider
        these   evaluations   when        deciding    whether    to     renew    the
        administrator’s contract. Id. Thus, without these evaluations, a
        board cannot take action on the administrator’s contract. Not until
        the final evaluation does an administrator receive formal notice as



                                              5
                              SUPREME COURT OF OHIO




        to whether the superintendent will recommend contract renewal.
        Construing the statute as a whole, we believe that it is the
        preliminary   evaluation    and    the   superintendent’s    intended
        recommendation that trigger[ ] the administrator’s right to request
        a meeting with the board, except in those circumstances when the
        board notifies the administrator of the contract expiration date.


Id. at ¶ 17.
        {¶ 13} We accepted Carna’s discretionary appeal from the appellate
court’s judgment in favor of Teays Valley. 129 Ohio St.3d 1409, 2011-Ohio-
3244, 949 N.E.2d 1004. In her appeal, Carna asserts a single proposition:


               When a principal requests a meeting with the school board
         after being told in advance that her contract will not be renewed,
         the school board’s failure to provide a meeting prior to voting on
         the principal’s nonrenewal violates Section 3319.02(D)(4) of the
         Ohio Revised Code and requires automatic reinstatement of the
         principal pursuant to Section 3319.02(D)(5).


We agree.
                                     ANALYSIS
                             The Statutory Language
        {¶ 14} At the outset of our analysis, we begin with the statutory language
of R.C. 3319.02, which is a remedial statute that must be construed liberally in
favor of school administrators. State ex rel. Cassels v. Dayton City School Dist.
Bd. of Edn., 69 Ohio St.3d at 219, 631 N.E.2d 150, citing State ex rel. Smith v.
Etheridge, 65 Ohio St.3d 501, 605 N.E.2d 59 (1992), syllabus.




                                          6
                                January Term, 2012




       {¶ 15} The portion of the statute that is controlling here, R.C. 3319.02(D),
establishes the procedural protections for school administrators and the protocols
for facilitating the discussion between administrators and school boards about the
renewal or nonrenewal of administrators’ contracts. R.C. 3319.02(D)(4) states:


               Before taking action to renew or nonrenew the contract of
       an assistant superintendent, principal, assistant principal, or other
       administrator under this section and prior to the last day of March
       of the year in which such employee’s contract expires, the board
       shall notify each such employee of the date that the contract
       expires and that the employee may request a meeting with the
       board. Upon request by such an employee, the board shall grant
       the employee a meeting in executive session. In that meeting, the
       board shall discuss its reasons for considering renewal or
       nonrenewal of the contract. The employee shall be permitted to
       have a representative, chosen by the employee, present at the
       meeting.


       {¶ 16} Thereafter, R.C. 3319.02(D)(5) states:


       Nothing in division (D) of this section shall prevent a board from
       making the final determination regarding the renewal or
       nonrenewal of the contract of any * * * administrator. However, if
       a board fails to provide evaluations pursuant to division
       (D)(2)(c)(i) or (ii) of this section, or if the board fails to provide at
       the request of the employee a meeting as prescribed in division
       (D)(4) of this section, the employee automatically shall be
       reemployed at the same salary plus any increments that may be



                                          7
                             SUPREME COURT OF OHIO




       authorized by the board for a period of one year, except that if the
       employee has been employed by the district or service center as an
       assistant superintendent, principal, assistant principal, or other
       administrator for three years or more, the period of reemployment
       shall be for two years.


       {¶ 17} With the statutory language in mind, we proceed with the analysis
of its meaning.
                      Principles of Statutory Interpretation
       {¶ 18} Venerable principles of statutory construction require that in
construing statutes, we must give effect to every word and clause in the statute.
Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510, 2010-Ohio-2550, 929
N.E.2d 448, ¶ 21. We must “read words and phrases in context and construe them
in accordance with rules of grammar and common usage,” State ex rel. Russell v.
Thornton, 111 Ohio St.3d 409, 2006-Ohio-5858, 856 N.E.2d 966, ¶ 11, and we
may not restrict, constrict, qualify, narrow, enlarge, or abridge the General
Assembly’s wording, Weaver v. Edwin Shaw Hosp., 104 Ohio St.3d 390, 2004-
Ohio-6549, 819 N.E.2d 1079, ¶ 13, quoting Wachendorf v. Shaver, 149 Ohio St.
231, 78 N.E.2d 370 (1948), paragraph five of the syllabus. Instead, we must
accord significance and effect to every word, phrase, sentence, and part of the
statute, id., and abstain from inserting words where words were not placed by the
General Assembly, Cassels, 69 Ohio St.3d at 220, 631 N.E.2d 150, citing State v.
S.R., 63 Ohio St.3d 590, 594-595, 589 N.E.2d 1319 (1992).
       {¶ 19} “No part [of the statute] should be treated as superfluous unless
that is manifestly required, and the court should avoid that construction which
renders a provision meaningless or inoperative.” State ex rel. Myers v. Spencer
Twp. Rural School Dist. Bd. of Edn., 95 Ohio St. 367, 373, 116 N.E. 516 (1917).
“Statutes must be construed, if possible, to operate sensibly and not to accomplish




                                        8
                                January Term, 2012




foolish results.” State ex rel. Saltsman v. Burton, 154 Ohio St. 262, 268, 95
N.E.2d 377 (1950).
       {¶ 20} When we conclude that a statute’s language is clear and
unambiguous, we apply the statute as written, Cheap Escape Co., Inc. v. Haddox,
L.L.C., 120 Ohio St.3d 493, 2008-Ohio-6323, 900 N.E.2d 601, ¶ 9, giving effect
to its plain meaning, Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E. 574 (1902),
paragraph two of the syllabus.        Here, we are presented with clear and
unambiguous statutory language.
                Application to the Language of R.C. 3319.02(D)
       {¶ 21} The court of appeals held that Carna’s oral request on July 11,
2007, for a meeting with the board did not constitute a proper request under the
statute because the request must occur at a time reasonably related to the board’s
impending decision.     2011-Ohio-1522, 2011 WL 1158643, at ¶ 15.             Thus,
although Thompson gave Carna oral notice on July 11, 2007, that her contract
would not be renewed, and although Carna immediately asked Thompson for a
meeting with the board per R.C. 3319.02(D)(4), the appellate court held that the
statute required Carna to request a meeting with the board after receiving the two
written administrative evaluations that renotified her that her contract would not
be renewed. 2011-Ohio-1522, 2011 WL 1158643, ¶ 17. The plain language used
by the General Assembly in R.C. 3319.02, however, does not support the
appellate court’s conclusion.
       {¶ 22} The court of appeals concluded that a request under R.C.
3319.02(D)(4) must occur in the context of an impending contract renewal. We
agree generally, but find the statutory language, not the context of contract
renewal, to control here.
       {¶ 23} Contrary to the appellate court’s conclusion, nothing in the
language of the statute, which clearly contemplates the context of contract
renewal, requires that the request for a meeting occur after the board makes a final



                                         9
                                SUPREME COURT OF OHIO




evaluation and informs the administrator that the contract will not be renewed,
and after the board gives the administrator notice of her right to request a hearing.
Rather, R.C. 3319.02(D)(4) plainly and simply states that notice must be given
“[b]efore taking action to renew or nonrenew the contract.” There is no temporal
restriction that requires the request for a meeting to occur at any given time, and
no proper basis from which to conclude that the request for a meeting may not be
made until after final evaluation.2 Had the General Assembly intended for the
request for a meeting to be dependent on any temporal specificity, it would have
included that specificity in the statute itself, as it did in other sections of this
statute.      See, e.g., R.C. 3319.02(C) (mandating that decisions on the
reemployment of any school administrator must be decided at “any regular or
special meeting” before the last day of March in the year in which the contract is
to expire).
           {¶ 24} The appellate court improperly included words in the statute that
were not there and ignored words that were there. Portage Cty. Bd. of Commrs. v.
Akron, 109 Ohio St.3d 106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 52.                          We
previously have cautioned against “judicial legislation” by adding words to R.C.
3319.02, and we reiterate that caution again. State ex rel. Kelley v. Clearcreek
Local School Dist. Bd. of Edn., 52 Ohio St.3d 93, 95, 556 N.E.2d 173 (1990).
The statutory language of R.C. 3319.02(D) required only that Carna request the
meeting, not that she do so after a final evaluation and after the board notified her
of her statutory right to the meeting.
           {¶ 25} Indeed, it is undisputed here that the board never gave Carna notice
of her rights under R.C. 3319.02. Thus, using the appellate courts’ reasoning,
even today—four years after first being informed that her contract would not be



2. Although R.C. 3319.02(D)(2) requires that certain performance evaluations be made, nothing
in the statute ties the timing of the evaluations to the timing of the request for a meeting.




                                             10
                                January Term, 2012




renewed—Carna still would be unable to request the meeting.            The General
Assembly certainly did not intend such an absurd result.
        {¶ 26} We hold that upon an administrator’s learning that her contract will
not be renewed, R.C. 3319.02(D) permits the administrator to request a meeting
with the board to discuss the reasons for nonrenewal without having to await a
final evaluation or notice from the board that she has the right to the hearing. To
hold otherwise would render R.C. 3319.02(D)’s provisions meaningless. See
Phillips v. W. Holmes Local School Dist. Bd. of Edn., 5th Dist. No. CA-407, 1990
WL 41584, *2.
        {¶ 27} Finally, we disagree with the appellate court that our interpretation
of R.C. 3319.02(D) is ripe for gamesmanship and means that “an administrator
could request a meeting with the board the day after the administrator is hired
under a two-year contract, then sit on that right until the board takes action on the
contract, only to then complain that the board failed to honor the request for a
meeting made nearly two years earlier.” 2011-Ohio-1522, 2011 WL 1158643,
¶ 15.
        {¶ 28} R.C. 3319.02(D)(4) requires the board to meet in executive session
with the administrator to discuss the reasons for nonrenewal only after an
administrator has been informed that her contract will not be renewed, and only
after being so informed may an administrator request a meeting with the school
board to discuss the nonrenewal of her contract. That is precisely what happened
here.
        {¶ 29} After two favorable evaluations in the first year of her contract,
Carna was placed on administrative leave pending an ODE investigation into
allegations that she improperly altered achievement test answers and was orally
told in July 2007 by Thompson, an assistant superintendent who had previously
evaluated her work, that her contract would not be renewed. Upon that first
notice of nonrenewal, Carna requested a meeting with the board. Five months



                                         11
                                  SUPREME COURT OF OHIO




later, Thompson confirmed in writing what he had initially told Carna:                         her
contract would not be renewed.3 That written notice may have satisfied the
board’s obligations under R.C. 3319.02 (D)(2)(a), but the board still failed to
satisfy its obligation under R.C. 3319.02(D)(4), which states that “the board shall
grant the employee a meeting in executive session.”4 Given the context in which
Carna’s claim arises, i.e., one in which the administrator requests an R.C.
3319.02(D)(4) meeting after she is told that her contract will not be renewed, our
holding is proper. We intimate no opinion about the starkly different hypothetical
scenario described by the court of appeals.
                                         CONCLUSION
        {¶ 30} R.C. 3319.02(D) sets forth the procedural protections available to
school administrators during the decision-making process on the nonrenewal of
their employment contracts with boards of education. Carna presented evidence
that she requested those protections but that her request was not honored by the
board. The General Assembly has determined that if the administrator requests
that such a meeting be held, the board must hold it in executive session to discuss
the renewal or nonrenewal of the contract. There is no legislative command that
the request for a meeting occur after administrative evaluations are complete.
Thus, we must reverse the judgment of the court of appeals and vacate the

3. In fact, in the December 2007 evaluation, Thompson expressly referred to his prior oral
statements to Carna, noting:

         Stacey Carna is in the second year of a two year contract. Kyle Wolfe and I met
    with Stacey Carna in early June to discuss her status with the district. At this meeting
    Stacey was told she would not return to the district for the 2007-08 school year and at
    the conclusion of her contract she would not be recommended for another contract.
    Stacey was also told that she would remain on paid administrative leave pending Ohio
    Department of Education investigation and outcome.

(Emphasis added.)

4. Although the board voted not to renew Carna’s contract on March 17, 2008, in a routine,
regularly scheduled, public meeting, that meeting did not fulfill the board’s obligation under R.C.
3319.02(D)(4), which requires that the requested meeting be held in executive session.




                                                12
                               January Term, 2012




summary judgment against Carna. We remand this cause to the common pleas
court for further proceedings consistent with this opinion.
                                                               Judgment reversed
                                                              and cause remanded.
       PFEIFER, LUNDBERG STRATTON, O’DONNELL, LANZINGER, CUPP, and
MCGEE BROWN, JJ., concur.
                              __________________
       The Gittes Law Group, Frederick M. Gittes, and Jeffrey P. Vardaro, for
appellant.
       Williams & Petro Co., L.L.C., Richard A. Williams, and Susan S. R.
Petro, for appellee.
       Manos, Martin, Pergram & Deitz Co., L.P.A., and Dennis L. Pergram,
urging reversal for amici curiae, Ohio Association of Elementary School
Administrators and Ohio Association of Secondary School Administrators.
                            ______________________




                                         13